Case: 18-40023      Document: 00514665751         Page: 1    Date Filed: 10/02/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                    No. 18-40023                                 FILED
                                  Summary Calendar                         October 2, 2018
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOHAN ANDRES RAMIREZ-IBANEZ,

                                                 Defendant -Appellant


                  Appeals from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:17-CV-551
                            USDC No. 4:13-CR-288-1


Before OWEN, WILLETT, and OLDHAM, Circuit Judges.
PER CURIAM: *
       Johan Andres Ramirez-Ibanez, federal prisoner # 23370-078, pleaded
guilty to conspiracy to commit money laundering and was sentenced to 135
months of imprisonment. He filed a 28 U.S.C. § 2255 motion challenging this
conviction, which is currently pending under the civil docket number above. In
that action, he filed numerous motions, including a motion for transcripts, a
motion for a continuance and extension of time, a motion for leave of court to

       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40023     Document: 00514665751      Page: 2   Date Filed: 10/02/2018


                                  No. 18-40023

present double-sided documents, a motion for a protective order, and a motion
for leave to proceed in forma pauperis (IFP). The magistrate judge denied his
motions in a single order, and he timely appealed. In addition, Ramirez-Ibanez
filed motions for transcripts and for a protective order under the above criminal
docket number, which the district court denied. He also timely appealed those
orders.
      This court must examine the basis of its own jurisdiction, sua sponte, if
necessary. Trent v. Wade, 776 F.3d 368, 387 (5th Cir. 2015). “In general, it is
well established that a magistrate judge’s order is not ‘final’ within the
meaning of [28 U.S.C.] § 1291 and may not be appealed to this court directly.”
Donaldson v. Ducote, 373 F.3d 622, 624 (5th Cir. 2004). Further, there is no
evidence that this matter is proceeding before the magistrate judge by consent
under 28 U.S.C. § 636(c)(1).      Thus, the magistrate judge’s order denying
Ramirez-Ibanez’s motions is not a final, appealable order, and we do not have
jurisdiction to consider his appeal of it. See id. at 624-25.
      We also lack jurisdiction over the district court’s orders denying
Ramirez-Ibanez’s motions for transcripts and protective orders filed under the
criminal docket number. To the extent that the motions relate to Ramirez-
Ibanez’s § 2255 motion, the orders are not appealable.            See Briargrove
Shopping Ctr. Joint Venture v. Pilgrim Enter., 170 F.3d 536, 538-39 (5th Cir.
1999); Askanase v. Livingwell, Inc., 981 F.2d 807, 809-10 (5th Cir. 1993). To
the extent that the motions were not related to his § 2255 motion, they were
meaningless, unauthorized motions because they sought no relief that was
available in his now closed criminal proceeding. See United States v. Early, 27
F.3d 140, 142 (5th Cir. 1994).
      Ramirez-Ibanez’s appeal is DISMISSED for lack of jurisdiction. In view
of the foregoing, his motion for leave to proceed IFP on appeal is DENIED. His
motion for recusal of the district court judge, motion for recusal of the assistant

                                        2
    Case: 18-40023     Document: 00514665751      Page: 3    Date Filed: 10/02/2018


                                  No. 18-40023

United States attorney, and motion for this court to invoke its supervisory
authority over the district court are also DENIED.             Ramirez-Ibanez is
CAUTIONED that filing frivolous, repetitive, or otherwise abusive appeals
may invite sanctions, including dismissal, monetary sanctions, and restrictions
on his ability to file pleadings in this court and any court subject to this court’s
jurisdiction.




                                         3